DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text and lines on Figures 1 and 3 are highly pixelated. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Driving Device and Method for Liquid Crystal Display Panel Solving Problem of Color Shift at Certain Viewing Angle.
Claim Objections
Claims 1, 3-4 and 12-13 are objected to because of the following informalities:

As per claim 3, the limitation “during the driving cycle of operational picture of a same frame” should be “during the current driving cycle of a same frame”.
As per claim 4, the limitation “taking operational picture of two frames of the display panel as one cycle” should be “taking the two frames of the display panel as one cycle”, “the following operations” should be “operations of”.
As per claim 12, the limitations in claim 12 need to be indented to properly outline the limitations in the claim.
As per claim 13, the limitation “taking operational picture of two frames of the display panel as one cycle” should be “taking the two frames of the display panel as one cycle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 20080231575).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Hosaka (US 20040246216).
As per claim 1, Feng discloses a driving device (Fig. 1, #221) of a display panel (#20; [0024]; [0026]), wherein the display panel (#20) comprises a display array comprising pixels (#26) arranged in an array ([0027]-[0028]), each of the pixels (#26) comprising three subpixels (i.e., red, green, blue sub-pixels) sequentially arranged in a 
two of the subpixels adjacent in the display array have different voltages and are alternately arranged with a higher voltage or a lower voltage (Fig. 2, [0030]).
However, Feng does not explicitly teach the driving device comprises: a common electrode setting circuit, configured to take operational pictures of two frames of the display panel as one cycle, and set a common electrode voltage to be a first polarity common electrode driving voltage in a first frame of a current driving cycle, and set the common electrode voltage to be a second polarity common electrode driving voltage in a second frame of the current driving cycle; and
a drive setting circuit, configured to drive the subpixels in each row of the display array by applying the first polarity common electrode driving voltage in the first frame of the current driving cycle, and drive the subpixels in each row of the display array by applying the second polarity common electrode driving voltage in the second frame of the current driving cycle.
Hosaka teaches the driving device comprises: a common electrode setting circuit (Fig. 3, i.e., driving circuit), configured to take operational pictures of two frames (Fig. 1, #PLUS FIELD, MINUS FIELD) of the display panel as one cycle, and set a common electrode voltage to be a first polarity common electrode driving voltage in a first frame (i.e., PLUS FIELD) of a current driving cycle, and set the common electrode voltage to 
a drive setting circuit (#34), configured to drive the subpixels (#25) in each row of the display array by applying the first polarity common electrode driving voltage in the first frame (i.e., PLUS FIELD) of the current driving cycle, and drive the subpixels (#25) in each row of the display array by applying the second polarity common electrode driving voltage in the second frame (i.e., MINUS FIELD) of the current driving cycle ([0059]-[0061]; [0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the driving device of Feng set a common electrode voltage according to Hosaka so that unevenness in luminance in the vertical direction caused by variations in the pixel electrode potential of each pixel by being affected by variations in potential applied to each signal line can be controlled (Hosaka: [0014]).
As per claim 2, Feng in view of Hosaka discloses the driving device according to claim 1, wherein,
the common electrode setting circuit is further configured to generate a common electrode signal in the row direction of the display array to apply a source driving signal and the common driving voltage to drive the subpixels scanned by a gate driving signal (Hosaka: [0061]-[0063]).
As per claim 3, Feng in view of Hosaka discloses the driving device according to claim 2, wherein the subpixels in each row are provided with the common driving 
As per claim 4, Feng discloses a driving method of a display panel (Fig. 1, #20; [0001]; [0024]), wherein the display panel (#20) comprises a display array comprising pixels (#26) arranged in an array ([0027]-[0028]), each of the pixels (#26) comprises three subpixels (i.e., red, green, blue sub-pixels) sequentially arranged in a row direction ([0027]), two of the subpixels adjacent in the row direction having different polarities (Fig. 2; [0030]); two of the subpixels adjacent in a column direction having different polarities (Fig. 2 discloses two of the subpixels adjacent in a column direction in the 2nd and 3rd rows having different polarities);
two of the subpixels adjacent in the display array have different voltages and are alternately arranged with a higher voltage or a lower voltage (Fig. 2, [0030]).
However, Feng does not explicitly teach the driving method comprises the following operations:
taking operational picture of two frames of the display panel as one cycle, and driving the subpixels in each row of the display array by applying a first polarity common electrode driving voltage in a first frame of a current cycle when a common electrode voltage is a first polarity common electrode driving voltage; and
driving the subpixels in each row of the display array by applying a second polarity common electrode driving voltage in a second frame of a current cycle when the common electrode voltage is a second polarity common electrode driving voltage.
Hosaka teaches the driving method comprises the following operations:

driving the subpixels (#25) in each row of the display array by applying a second polarity common electrode driving voltage in a second frame (i.e., MINUS FIELD) of a current cycle when the common electrode voltage is a second polarity common electrode driving voltage ([0055]-[0057]; [0059]-[0061]; [0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the driving device of Feng set a common electrode voltage according to Hosaka so that unevenness in luminance in the vertical direction caused by variations in the pixel electrode potential of each pixel by being affected by variations in potential applied to each signal line can be controlled (Hosaka: [0014]).
As per claims 5 and 14, Feng in view of Hosaka discloses the driving method (display device) according to claim 4 (claim 13), wherein at a side of the display array defines a gate driving element (Feng: #21) to transmit a gate driving signal to each of the subpixels (Feng: #26) in the row direction of the display array (Feng: [0026]); at an end of the display array defines a source driving circuit (Feng: #221) to transmit a source driving signal to each of the subpixels (Feng: #26) in the column direction of the display array (Feng: [0026]).

transmitting a gate driving signal to each of the subpixels (Feng: #26) in the row direction of the display array to scan each of the subpixels (Feng: #26) in the row direction by the gate driving element (Feng: #21; [0026]); and
driving the subpixels (Hosaka: #25) scanned in the first frame by applying the first polarity common electrode driving voltage by the source driving circuit, after the (a) source driving signal is sent to the subpixels scanned in the first frame (Hosaka: [0061]-[0063]).
As per claims 7 and 16, Feng in view of Hosaka discloses the driving method (display device) according to claim 6 (claim 15), wherein the operation of driving the subpixels in each row of the display array by applying a second polarity common electrode driving voltage, comprises (the processor executes the executable instruction to implement):
transmitting a gate driving signal to each of the subpixels (Feng: #26) in the row direction of the display array to scan each of the subpixels (Feng: #26) in the row direction by the gate driving element (Feng: #21; [0026]); and
driving the subpixels (Hosaka: #25) scanned in the second frame by applying the second polarity common electrode driving voltage by the source driving circuit, after 
As per claims 8 and 17, Feng in view of Hosaka discloses the driving method (display device) according to claim 7 (claim 16), wherein the operation of driving the subpixels scanned in the first frame by applying the first polarity common electrode driving voltage by the source driving circuit, after the source driving signal is sent to the subpixels scanned in the first frame comprises (the processor executes the executable instruction to implement):
acquiring a first current voltage value of the subpixels scanned in the first frame by the source driving circuit after the source drive signal is sent to the subpixels scanned in the first frame, and performing dot inversion drive on two adjacent of the subpixels in a same column scanned in the first frame (Feng: Fig. 4; [0008]) by applying the first common polarity drive voltage and the first current voltage value (Hosaka: [0061]-[0063]).
As per claims 9 and 18, Feng in view of Hosaka discloses the driving method (display device) according to claim 8 (claim 17), wherein,
the operation of driving the subpixels scanned in the second frame by applying the second polarity common electrode driving voltage by the source driving circuit, after the source driving signal is sent to the subpixels scanned in the second frame comprises (the processor executes the executable instruction to implement):
acquiring a second current voltage value of the subpixels scanned in the second frame, after the source driving circuit sending a source drive signal to the subpixels scanned in the second frame (Hosaka: [0055]-[0057]), and performing dot inversion 
As per claims 10 and 19, Feng in view of Hosaka discloses the driving method (display device) according to claim 9 (claim 18), wherein the driving method further comprises (the processor executes the executable instruction to implement):
periodically switching voltages of the display array according to the driving inversion of polarity by the common electrode voltage, when driving signals of two adjacent display arrays are inverted (Hosaka: Fig. 1; [0056]-[0057]; [0061]-[0063]).
As per claim 13, Feng discloses the display device according to claim 12, wherein the driving device for the display panel comprises a processor and a memory, the memory stores an executable instruction ([0002]; where notebooks, personal digital assistants (PDAs) inherently include a processor and a memory, the memory stores an executable instruction).
However, Feng does not explicitly teach the processor executes the executable instruction to implement: taking operational picture of two frames of the display panel as one cycle and driving the subpixels in each row of the display array by applying a first polarity common electrode driving voltage in a first frame of a current cycle when a common electrode voltage is a first polarity common electrode driving voltage; and
driving the subpixels in each row of the display array by applying a second polarity common electrode driving voltage in a second frame of a current cycle when the common electrode voltage is a second polarity common electrode driving voltage.

driving the subpixels in each row of the display array by applying a second polarity common electrode driving voltage in a second frame (i.e., MINUS FIELD) of a current cycle when the common electrode voltage is a second polarity common electrode driving voltage ([0055]-[0057]; [0059]-[0061]; [0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the driving device of Feng set a common electrode voltage according to Hosaka so that unevenness in luminance in the vertical direction caused by variations in the pixel electrode potential of each pixel by being affected by variations in potential applied to each signal line can be controlled (Hosaka: [0014]).
Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a driving device of a display panel comprising two of the subpixels adjacent in the row direction having different polarities, two of the subpixels .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622